Citation Nr: 0529382	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  00-15 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include degenerative disc disease and spinal 
stenosis.

2.  Entitlement to service connection for a disability of the 
legs.

3.  Entitlement to service connection for a disability of the 
hips.

4.  Entitlement to service connection for a disability of the 
groin.

5.  Entitlement to service connection for a disability of the 
neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1989 until July 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

These matters were previously before the Board in November 
2003.  At that time, a remand was ordered to accomplish 
additional development.

At the time of the November 2003 Board remand, the issue of 
entitlement to service connection for a psychiatric 
disability was before the Board.  Subsequently, by a rating 
decision in February 2005, service connection was established 
for a panic disorder.  As such, the matter is no longer for 
appellate consideration.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran's
lower back disability, diagnosed as degenerative disc disease 
and spinal stenosis, is causally related to active service.

2.  The competent evidence of record does not demonstrate 
that the veteran's
disability of the legs is causally related to active service.

3.  The competent evidence of record does not demonstrate 
that the veteran's
disability of the hips is causally related to active service.

4.  The competent evidence of record does not demonstrate 
that the veteran's
disability of the groin is causally related to active 
service.

5.  The competent evidence of record does not demonstrate a 
current neck disability.


CONCLUSIONS OF LAW

1.  A low back disability, to include degenerative disc 
disease and spinal stenosis, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  A disability of the legs was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  A disability of the hips was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

4.  A disability of the groin was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

5.  A disability of the neck was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of February 2001 and March 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim(s) and of his and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter(s) noted above 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, a March 
2005 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Furthermore, an April 1998 disability 
determination of the Social Security Administration (SSA) is 
of record, along with the documents and medical records 
considered in rendering that decision.  Moreover, a statement 
written by the veteran's father is of record.  Additionally, 
the veteran's statements in support of his appeal, to include 
testimony provided at a personal hearing before the RO in 
October 2000 and at a videoconference hearing before the 
undersigned in September 2002 are affiliated with the claims 
folder.  The Board has carefully reviewed such  statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Indeed, 
the veteran himself indicated in a June 2004 statement that 
he had no further evidence to submit.

Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

Presumptive service connection- chronic disease

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.§§ 
3.307, 3.309 (2004).

Analysis

As emphasized by the veteran in a February 2005 
communication, his leg, hip, groin and neck complaints all 
relate to his low back problems.  In that statement, he 
asserted that all of his orthopedic disorders were connected 
to one another.  Given this, the Board will analyze the 
veteran's multiple service connection claims together.  

Again, the veteran claims entitlement to service connection 
for disabilities of the low back, legs, hips, groin and neck.  
Before proceeding with the legal analysis, the Board will 
briefly summarize the veteran's contentions.  Specifically, 
it has been asserted by the veteran that his current 
disabilities of the low back, legs, hips and groin relate to 
his active service.  An April 2004 letter written by B. R. 
T., M.D., set forth the veteran's reported military history.  
Specifically, the veteran stated that he was asked to perform 
very rigorous duties in basic training due to his excess 
weight.  He believed that such exertion initiated his back 
injury and caused his chronic pain.  Such sentiments were 
also expressed at his personal hearing before the RO in 
October 2000.  At that time, he stated that lower back pain 
was present during his time in boot camp.  (Transcript "T," 
at 17.)  

The veteran also reported receiving emergency room treatment 
shortly after discharge, in 1990, when his back gave out.  
(T. at 20.)   He added that the records of such treatment 
were unavailable.  In a subsequent September 2002 
videoconference hearing before the undersigned, the veteran 
specified that the facility where such treatment occurred was 
the Baptist Regional Medical Center.  (T. at 7.)  An October 
2000 letter from the Medical Records Coordinator at that 
hospital does acknowledge that the veteran was treated on an 
outpatient basis on four occasions between June 1990 and 
September 1990.  The records were not retrievable, so the 
purpose of treatment remains unverified.  Additionally, in a 
May 2005 statement, the veteran recalled feeling a sharp pain 
in his groin and right leg while moving furniture during boot 
camp.  He contended that he had experienced pain ever since 
that episode of moving furniture in the military.  

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3) (as amended by 67 Fed. Reg. 67792-677793 (Nov. 
7, 2002)).  As the evidence of record fails to establish any 
clinical manifestations of a back, leg, hip or neck arthritis 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The first question for consideration in evaluating a claim of 
entitlement to service connection is whether the evidence 
reveals a current disability.  In this regard, an April 2004 
VA examination establishes spondylolysis of the lumbar spine 
at L5, along with spinal stenosis and degenerative disc 
disease at L4-5, with degenerative facet arthropathy.  That 
examination report also contained an impression of leg pain, 
postulated to be inflammation of the arachnoid tissue.  
Further, the April 2004 VA examination contained a general 
diagnosis of "chronic orthopedic impairment," referable to 
all of the veteran's musculoskeletal complaints.  
Additionally, treatment reports dated from 1996 through 2002 
from the Neurosurgical Associates chronicle findings of lower 
extremity pain.  Such reports also reveal persistent 
complaints of inguinal pain and numbness, which have been 
formally diagnosed in a generic manner as "radicular 
symptoms."  Pain in the left anterior thigh was also 
demonstrated, in a January 2000 treatment report.  A June 
2001 report indicates hip pain.  

Thus, based on the foregoing, the competent evidence 
establishes that the veteran has current disabilities of the 
low back, legs, hips, and groin.  However, a current neck 
disability has not been established.  Indeed, the post-
service outpatient treatment records only reflect care for 
low back complaints, with associated pain in the legs, hips 
and groin.  Such evidence does not reveal any diagnoses of a 
cervical spine disability.  Moreover, while neck pain was 
reported upon VA examination in April 2004, a thorough 
physical examination failed to yield an objective diagnosis 
as to the cervical spine.  

Considering the facts discussed above, an award of service 
connection for a neck disability is not justified here.  The 
Board finds support for this conclusion in a decision of the 
United States Court of Appeals for Veterans Claims, which 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Therefore, due to the absence of a present disability, a 
grant of service connection for a neck disability is not 
permissible in the present case.  Service connection does 
remain a possibility for the veteran's claims of disability 
involving the low back, legs, hips and groin, because current 
disability has been demonstrated as to those conditions.

After establishing the existence of a current disability, the 
next question for consideration in evaluating a service 
connection claim is whether such disability was incurred in 
active service.  In order to make such determination, it is 
necessary to briefly review the service medical records.  

The veteran's enlistment examination March 1989 revealed a 
normal musculoskeletal system.  The veteran raised no 
orthopedic complaints in a report of medical history 
completed at that time.  Subsequently, the service medical 
records revealed complaints of right inguinal pain in May 
1989.  At that time, there was tenderness with hip adduction.  
The veteran had full range of hip motion and the diagnosis 
was muscle sprain.  Additional treatment for right groin and 
thigh pain is seen in June 1989.  No further complaints or 
treatment are seen for that condition, nor is there any 
evidence of low back complaints during active service.  
Separation was recommended due to a high body fat content.  

Following service, there is no record of treatment for 
orthopedic complaints until 1996.  In July of 1996, the 
veteran injured his back while employed as a construction 
worker.  Indeed, in an undated document from Marymount 
Medical Center, the veteran explicitly stated that his low 
back pain first started on July 16, 1996, when he was 
shoveling at his job.  He further indicated that his low back 
pain had since radiated to his hips, groin and legs.  

From 1996 onward, the record reveals continued treatment for 
complaints of pain in the low back, legs hips, and groin.  
Moreover, the competent evidence of record includes opinions 
finding such current symptoms to be causally related to 
active service.  For example, in a November 1999 letter, S. 
P. K., M.D. states that the veteran was under his care for a 
low back condition.  He commented that a "part of his 
syndrome in the past has been inguinal pain" and noted that 
the veteran was treated for such inguinal pain in service.  
He thus concluded that it was "certainly possible" that the 
veteran's in-service inguinal difficulties could have been 
related to the veteran's low back condition.  Another 
November 1999 letter, written by B. R. T., M.D., noted that 
the veteran was presently treated for back pain radiating 
into the right thigh.  That physician remarked that there was 
"a possibility" that the veteran's back pain existed in 
1989 when the veteran was treated at the Naval Hospital 
clinic in service.  

After having reviewed the claims file, detailed in pertinent 
part above, the Board finds no basis for concluding that the 
veteran's current disabilities of the low back, legs, hips 
and groin were incurred in active service.  Indeed, although 
the objective evidence shows leg and groin complaints in 
service in 1989, it would appear that such in-service 
conditions were acute and transitory.  Indeed, the service 
medical records do not indicate that the veteran's separation 
was due to orthopedic disability.  Rather, it is shown that 
he was discharged due to excessive body fat.  
Moreover, the post-service evidence does not allow for the 
conclusion that the veteran's present orthopedic disabilities 
were incurred in service, as will be explained below.

The Board acknowledges the veteran's claims that he was 
treated at Baptist Regional Medical Center for back problems 
shortly after service.  However, as previously explained, the 
records of such treatment are irretrievable.  Moreover, even 
if the veteran did receive care for a low back condition in 
1990, this still would not enable a grant of service 
connection here.  Indeed, there is still no showing of in-
service complaints of back pain, and no continuity of 
symptomatology prior to the veteran's occupational injury in 
1996.  Moreover, while the veteran has testified that he 
experienced back pain constantly since boot camp, this is 
contradicted by a record from Marymount Medical Center, in 
which the veteran explicitly stated that his low back pain 
first started on July 16, 1996, when he was shoveling at his 
job.

The Board also acknowledges the two opinion letters written 
in November 1999 by the veteran's treating private 
physicians, suggesting a causal relationship between the 
veteran's current disabilities and his active service.  
First, it is noted that neither communication states that 
such a causal relationship is more likely than not, as is 
required for a grant of service connection.  Rather, the 
November 1999 letters find it to be merely "possible" that 
such a nexus exists.  More importantly, the basis for the 
1999 opinions is fundamentally flawed.  In the case of Dr. S. 
P. K.'s letter, the veteran's in-service inguinal pain was 
related to a low back condition.  However, the service 
medical records are absent any complaints of low back pain, 
and none are documented until 1996, following an industrial 
injury.  Thus, Dr. S. P. K.'s opinion appears to be 
sequentially unsound.  Moreover, it is clear that Dr. S. P. 
K. was not asserting that the current back pain related to 
the in-service inguinal complaints.  Indeed, the groin pain 
was noted to be a symptom of the back condition.  For these 
reasons, Dr. S. P. K.'s opinion is not found to be probative.  

The Board also finds that Dr. B. R. T.'s  letter is lacking 
in probative value.  
That physician noted the possibility that the veteran's back 
pain existed in 1989 when the veteran was treated at the 
Naval Hospital clinic in service.  However, he failed to 
explain the absence of any low back complaints at any time 
during the veteran's active duty.  He further failed to 
explain the 6-year gap between discharge and the first 
documented back complaints in 1996.  Finally, he failed to 
acknowledge the veteran's own reports in records from 
Marymount Medical Center that his back pain arose in 1996.  

A VA examiner in April 2004 opined that the veteran's present 
musculoskeletal disabilities were not causally related to 
active service.  In reaching his conclusion, the examiner 
found that all of the veteran's orthopedic complaints were 
referable to his lumbar diagnoses and correctly pointed out 
that the service medical records failed to reveal any low 
back complaints.  As such conclusion is consistent with the 
facts of record, the Board finds it to be probative.  
Moreover, such conclusion was offered following a review of 
the claims file, to include the private physician's opinions, 
and after a thorough physical examination of the veteran.  
These factors further add to the probative worth of the April 
2004 opinion.  

In summation, the competent evidence fails to establish a 
current neck disability.  Therefore, service connection for 
such disability is not warranted.  See Rabideau and Chelte, 
both supra.   See also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  Moreover, the greater weight of the competent 
evidence fails to demonstrate that the veteran's currently 
diagnosed disabilities of the low back, legs, hips and groin 
are causally related to active service.  As the preponderance 
of the evidence is against each claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for a low back disability, to include 
degenerative disc disease and spinal stenosis, is denied.

Service connection for a disability of the legs is denied.

Service connection for a disability of the hips is denied.

Service connection for a disability of the groin is denied.

Service connection for a disability of the neck is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


